DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 02 November 2021 is made of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11,196,450. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application comprises the same but fewer and/ or reorganized claim elements with respect to the parent patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over CRACCO et al. US 2014/0358387 in view of Toya US 2016/0200394.
As to claim 1, Cracco teaches a bicycle component system (figure 14, paragraph 0230, bicycle electronic system 1001) comprising:
an electric shift device configured to move a bicycle chain between sprockets (figure 14, paragraphs 0174-0179 and 0253, front and back derailleur management units 1017, 1016 each comprise a wireless connection to the interface unit 1020 and a cabled connection 1024, 1026 to the battery unit 1012), 
an operation device configured to perform wireless communication with the electric shift device, the operation device including an inner cavity and a communication device located in the inner cavity (figure 14, paragraphs 0211, 0229-0252, the interface unit 1020 and/ or manual command management units 1014, 1015 comprise a user interface and wireless communication device 1032 to send commands to the derailleur management units 1016, 1017; paragraph 0229, each of derailleur management unit 1016, 1017, manual command management units 1014, 1015 and interface unit 1020 comprise a microcontroller and wireless communication device 1032 enclosed in a water-tight casing (cavity)), and 
battery configured to supply power to a bicycle component (figure 14, paragraphs 0182, 0185, 0218 and 0261-0263, a lithium-ion polymer battery 1012 is connected via cables 1024 and 1026 to provide the power supply connection to derailleur units 1016 and 1017).
Cracco teaches a bicycle electronic system 1, but does not specifically teach the system comprises an electric assist unit configured to assist in rotation of a crank.
Toya teaches a power assisted bicycle comprising a pedaling force detector 507, a crank arm 508, a crankshaft 509, a control unit 511 and an assisting power unit 510 coupled to the crankshaft, figures 1-5, paragraphs 0033-0038. Toya discloses the assisting power unit 510 includes a motor 512, gears and clutch mechanism to receive a wireless control signal from control unit 511 related to the drive of the motor 512 based on the pedaling force detected by the pedaling force detector 507 to supply driving power from the storage battery of the power storage device 300 and drives the motor 512, figure 1, paragraph 0038. Toya also teaches the power storage device 300 including a storage battery is detachably mounted on a position below the saddle 505 of the body frame 501, paragraph 0036.
Since Cracco suggests the bicycle power assist system further comprises other units in addition to an interface unit 1020 and battery unit 1012, paragraphs 0171, 0175 and 0177, it
would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to modify the bicycle system of Cracco with the additional power assisted and power storage device of Toya for the convenience of a wirelessly controlled power assisted bicycle.

As to claim 2 with respect to claim 1, Cracco teaches the electric shift device is an electric rear derailleur configured to be driven by an actuator (figure 14, paragraph 0185 and 0254-0260, the casing of each of the derailleur management units 1016 and 1017 comprise a chain guide element or cage and an electromechanical actuator to move the chain guide element).

As to claim 3 with respect to claim 1, Cracco teaches the electric shift device is an electric front derailleur configured to be driven by an actuator (figure 14, paragraphs 0211, 0230-0252, the interface unit 1020 and/ or manual command management units 1014, 1015 comprise a user interface and wireless communication device 1032 to send wireless commands to the front and rear derailleur management units 1016, 1017).

As to claim 4 with respect to claim 2, Cracco teaches the operation device includes a first operating device that is wirelessly connected to the rear derailleur to perform wireless communication with the electric rear derailleur (figure 14, paragraphs 0211, 0230-0252, the interface unit 1020 and/ or manual command management units 1014, 1015 comprise a user interface and wireless communication device 1032 to send wireless commands to the front and rear derailleur management units 1016, 1017).

As to claim 5 with respect to claim 4, Cracco teaches the communication device is configured to transmit a wireless signal (paragraphs 0211, 0242 and 0281, the interface 1020 and manual command management units 1014, 1015 communicate via low power wireless communication protocol including Zigbee, Bluetooth, Bluetooth Low Power consumption, NFC and WiFi to impart upward and downward gear shifting commands to the derailleur management units 1016,1017).

As to claim 6 with respect to claim 5, Cracco teaches wherein the communication device is configured to transmit a shift up signal or a shift down signal as the wireless signal to an electric controller of the electric rear derailleur (paragraphs 0211, 242 and 0281, the interface 1020 and manual command management units 1014, 1015 communicate via low power wireless communication protocol including Zigbee, Bluetooth, Bluetooth Low Power consumption, NFC and WiFi to impart upward and downward gear shifting commands to the derailleur management units 1016,1017).
 
As to claim 7 with respect to claim 6, Cracco teaches the electric controller of the electric rear derailleur is configured to operate the actuator to increase a bicycle transmission ratio based on the shift up signal (paragraphs 0211, 0219 and 0281, the interface 1020 and manual command management units 1014, 1015 communicate via low power wireless communication protocol including Zigbee, Bluetooth, Bluetooth Low Power consumption, NFC and WiFi to impart upward and downward gearshifting commands to the front and rear derailleur management units 1016,1017).

As to claim 8 with respect to claim 6, Cracco teaches the electric controller of the electric rear derailleur is configured to operate the actuator to decrease a bicycle transmission ratio based on the shift down signal (paragraphs 0211, 0219 and 0281, the interface 1020 and manual command management units 1014, 1015 communicate via low power wireless communication protocol including Zigbee, Bluetooth, Bluetooth Low Power consumption, NFC and WiFi to impart upward and downward gears hifting commands to the front and rear derailleur management units 1016,1017).

As to claim 9 with respect to claim 1, Cracco teaches the battery is configured to be coupled to a down tube of a bicycle (paragraph 0071, the battery unit can be housed in the seat post or in the seat tube or fixed outside the frame in a suitable position).

As to claim 10 with respect to claim 1, Cracco teaches a cycle computer including a display configured to show at least one of an operation mode of the electric assist unit, a transmission position of an electric front derailleur, a transmission position of an electric rear derailleur, and a riding state of a bicycle (paragraphs 0004 and 0177-0179, the interface unit 1020includes a display and/ or keys, buttons, levers, a joystick or other command input members to send commands to the derailleur management units 1016, 1017).

As to claim 11 with respect to claim 10, Toya of Cracco modified teaches the electric assist unit is configured to function in multiple operation modes each having a different assist ratio; and the cycle cornputer is configured to switch the operation modes of the electric assist unit based on a user operation (figure 1, paragraphs 0043-0047, the mobile terminal 100, configured for operation of the power assisted bicycle 500 and attached to the handlebar, determines if the user is driving the power assisted bicycle 500 within a particular area to wirelessly transmit a n output power control command signal to the power storage device 300 to in turn control the output of the driving power from the storage battery to the motor of the power assisted bicycle 500).

As to claim 12 with respect to claim 10, Cracco teaches the cycle computer is configured to be arranged on a handlebar of the bicycle (figures 14, paragraphs 0179, 0229 and 0242-0252, user interface unit 1020 is mounted to the handlebar).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644